This cause is before the court on an order to show cause why the court should not purge the record of this appeal by striking out and holding for naught the record as purported to be settled by the trial court. Oral argument was presented by counsel and briefs furnished. The court is of the opinion that the application should be denied.
Respondents are given twenty days, after the filing of this opinion with the clerk of this court, within which to serve and file respondents' additional statement and brief in this court.
The application to strike the settled record is denied.
POLLEY, CAMPBELL, and RUDOLPH, JJ., concur.
ROBERTS, P.J., and WARREN, J., absent and not sitting.